          Case 1:15-cr-04277-WJ-KRS Document 71 Filed 11/13/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

          Plaintiff/Respondent,

     v.                                                       No. 15-CR-4277 WJ
                                                              No. 18-CV-376 WJ/KRS

JARVIS JOHNSON,

          Defendant/Movant.


                                              ORDER

          This matter is before the Court sua sponte in connection with Defendant/Movant Jarvis

Johnson’s 28 U.S.C. § 2255 habeas proceeding. On April 23, 2018, Defendant/Movant initiated

a § 2255 proceeding by filing a § 2255 Motion in his criminal case, No. 15-CR-4277, and the

Government filed a Response to the § 2255 Motion. See (Docs. 60 and 68, filed in No. 15-CR-

4277). These documents and others relating to Defendant/Movant’s § 2255 Motion have not

been filed in the civil case, No. 18-CV-376, so the Court will direct the Clerk to file these

documents in the civil case and add contact information for Defendant/Movant and the

Government to the civil case docket. Pursuant to the Court’s current procedures for § 2255

Motions, subsequent documents relating to Defendant/Movant’s § 2255 Motion should be filed

in the civil case only, with the exception of the order disposing of the motion which should be

filed in both the civil and criminal cases.

          In addition, it appears that Defendant/Movant has not updated the Court with his current

address and may not have received the United States’ Response to the § 2255 Motion. While
       Case 1:15-cr-04277-WJ-KRS Document 71 Filed 11/13/20 Page 2 of 2




the Court previously ordered an update to Defendant/Movant’s addressed based on information

from the Bureau of Prisons’ online inmate finder, (see Doc. 70, filed in No. 15-CR-4277), that

address is no longer accurate and Defendant/Movant has not notified the Court of his current

address. Under Local Civil Rule 83.6, Defendant/Movant has a continuing duty to notify the

Court, in writing, of any changes to his mailing addresses. The Court will direct the Clerk to

send to Defendant/Movant’s last known mailing address a copy of this Order and the

Government’s Response to the § 2255 Motion. Defendant/Movant is ordered to notify the Court

of his current address by December 14, 2020 if he wishes to continue to prosecute this action.

See D.N.M.LR-Civ. 83.6 (pro se parties have a continuing duty to notify the Court of their

current address); Brandenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent

on litigants, even those proceeding pro se, to follow the federal rules of procedure. … The same

is true of simple, nonburdensome local rules.”) (citations omitted).

       IT IS THEREFORE ORDERED that the Clerk is directed to: (1) file documents relating

to Defendant/Movant’s § 2255 Motion in case No. 18-CV-376, specifically Docs. 60, 61, 64, 65,

66, 67, 68, 69, and 70, from case No. 15-4277; (2) add contact information for

Defendant/Movant and the Government to case No. 18-CV-376; and (3) mail Defendant/Movant

a copy of this Order and the Government’s Response to the § 2255 Motion.

       IT IS FURTHER ORDERED that Defendant/Movant shall update his address no later

than December 14, 2020.




                                             _______________________________________
                                             UNITED STATES MAGISTRATE JUDGE

                                                 2
